UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 17, 2010 Foodfest International 2000 Inc. (Exact name of registrant as specified in charter) Delaware 333-142658 74-3191757 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 26 Kendall Street New Haven, CT 06512 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (905) 709-4775 (ISSUER TELEPHONE NUMBER) Henya Food Corp. 26 Kendall Street New Haven, CT 06512 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.02 UNREGISTERED SALE OF EQUITY SECURITIES. Item 8.01 Other Events On June 17, 2010Foodfest International 2000 Inc. , (the “Company”) cancelled 8,088,396 shares ofthe Company’s common stock, $0.001 par value, per share (the “Common Stock”) that was previously issued on April 5, 2010 in order to increase overall shareholder value for the Company. Item9.01. Financial Statements and Exhibits. None. Dated: June 18, 2010FOODFEST INTERNATIONAL 2000 INC. By: /s/Henry Ender Henry Ender Chief Executive Officer By: /s/Fred Farnden Fred Farnden Chief Financial Officer
